       3:15-cv-03308-SEM-TSH # 106-1            Page 1 of 14                                       E-FILED
                                                                    Tuesday, 09 October, 2018 04:08:37 PM
                                                                              Clerk, U.S. District Court, ILCD

                       IN TH EU N ITEDSTATES DISTR ICT CO U R T
                       FO R TH ECEN TR ALDISTR ICT O FILLIN O IS
                                SPR IN G FIELD,ILLIN O IS

SAJIDA AH AD,M D,on b e ha lf of he rse lf           )
a nd a llot
          he rssim ila rlysit
                            ua t
                               ed ,                  )
                                                     )
               Pla intiff,                           )
                                                     )
v.                                                   )      Ca use N o.15-
                                                                         c v-
                                                                            03308
                                                     )
BO ARDO F TRU STEES O F                              )
SO U TH ERN ILLIN O IS U N IV ERSITY                 )
SIU PH YSICIAN S & SU RGEO N S,IN C. ,               )
d /b /a SIU H EALTH CARE                             )
                                                     )
               De fe nd a nt
                           s.                        )

              DEFEN DAN TS’M EM O RAN DU M O FLAW IN SU PPO RT O F
                 M O TIO N TO DISM ISS O PT-
                                           IN PLAIN TIFFBAU ER

        De fe nd a nt
                    s,t
                      he Boa rd of Trust
                                       e e sof Sout
                                                  he rn IllinoisU nive rsit
                                                                          y(“SIU -
                                                                                 SO M ”) a nd

SIU Physicia ns& Surg e ons,Inc.d /b /a SIU H e a lt
                                                   hca re (“SIU -
                                                                H C”),b y a nd t
                                                                               hroug h t
                                                                                       he ir

at
 torne ys,H e ple rBroom ,LLC,st
                               ate a sfollowsfort
                                                he irM e m ora nd um of La w in Supportof

M ot
   ion t
       o Dism issO pt
                    -in Pla int
                              iff Ba ue r:

     1. Ba ckg round

        O n Se pt
                e m b e r29,2017,t
                                 he Courtissue d a n O pinion a nd O rd e rg ra nt
                                                                                 ing Pla int
                                                                                           iff’s

M ot
   ion forCond it
                iona lColle ct
                             ive Act
                                   ion Ce rt
                                           ifica t
                                                 ion a nd Jud icia lN ot
                                                                       ice (d /e 53). The

Courtcond it
           iona llyce rt
                       ified “a colle ct
                                       ive a ct
                                              ion b yPla int
                                                           iff a nd sim ila rlysit
                                                                                 ua t
                                                                                    e d m e m b e rs

of t
   he cla sspursua ntt
                     o 29U .
                           S.C.§216
                                  (b ),
                                      ” wit
                                          hthe cla ssd e fine d a s:




                                                1
       3:15-cv-03308-SEM-TSH # 106-1                   Page 2 of 14



        Allcurrenta nd form e rfe m a le fa cultyphysicia nsa tSIU Schoolof M e d icine
        a nd SIU Physicia ns& Surg e ons,Inc.   ,a lso known a sSIU H e a lt
                                                                           hca re,wit
                                                                                    hin
        three ye a rsof Se pt
                            e m b e r28,2017(d /e 53,p.21).

The N ot
       ice a pprove d b yt
                         he Court(d /e 53,p.21) st
                                                 ate d ,in pa rt
                                                               ,asfollows:

               The Conse ntForm m ustb e se ntt     o Pla int
                                                            iffs'Counse la ssoon a s
        possib le if youwa ntt  o join.If youd o notre spond within 6
                                                                    0d ays, youm ay
        notb e a b le t
                      o re coverallof the wag e syoum ayb e owed .…

                 If you d o notjoin t  hisa ction,you willnotb e b ound b y a ny ruling ,
        fa vora b le orunfa vora b le .If youd e cid e nott
                                                          o join t
                                                                 hisa ct
                                                                       ion,youa re free t
                                                                                        o
        pursue Equa lPa yActcla im son yourown.…

                 If you choose nott   o join in t
                                                hisa ct ion orfile yourown a ct      ion,your
        pot e ntia lcla im sund e rthe Equa lPa yActm a yla t    e rb e b a rred b yt
                                                                                    he stat
                                                                                          ute
        of lim itat ions.(d /e 32-1,p.4) (e m pha sisin orig ina l).

        Pla int
              iff’scounse l,on O ct
                                  ob e r12,2017,ca use d t
                                                         he not
                                                              ice of colle ct
                                                                            ive a ct
                                                                                   ion t
                                                                                       obe

m a ile d t
          o 128prospe ct
                       ive colle ct
                                  ive a ct
                                         ion m e m b e rs.See (d /e 86
                                                                     -2).Three ind ivid ua lsopt
                                                                                               ed

int
  othe cla ss:(1) Ja n Ra kinic on O ct
                                      ob e r27,2017 (15d a ysla t
                                                                e r) (d /e 6
                                                                           6);(2) Christ
                                                                                       ina M .

Va ssile va on O ct
                  ob e r31,2017 (19 d a ysla t
                                             e r) (d /e 6
                                                        7);a nd (3) Erica Rot
                                                                            ond o on Ja nua ry5,

2018 (d /e 79) (85 d a ysla t
                            e r). N e a rly 11 m ont
                                                   hsa ft
                                                        e rt
                                                           he N ot
                                                                 ice of colle ct
                                                                               ive a ct
                                                                                      ion wa s

m a ile d (10m ont
                 hsa nd 19d a ys,or46we e ksa nd 1d a y,or323 d a ys),
                                                                     1 on Aug ust31,2018,

a Pla intiff Conse ntForm wa sfile d b yCa rolBa ue r(d /e 99).

        Be t
           we e n Rot
                    ond o filing he r Pla int
                                            iff Conse ntForm a nd Ba ue r filing he rs,a

sig nifica nta m ountof a ct
                           ivit
                              yoccurred in t
                                           he ca se rela t
                                                         ed t
                                                            o colle ct
                                                                     ive a ct
                                                                            ion ce rt
                                                                                    ifica t
                                                                                          ion.




1 Ca lc ula t
            e d a tht
                    tps:
                       //www. tim e a nd d a t
                                             e.c om /d a t
                                                         e /d ura t
                                                                  ion.
                                                                     htm l,from a nd inc lud ing O c t
                                                                                                     ob e r12,2017
a nd to,b utnotinc lud ing ,Aug ust31,2018.


                                                        2
       3:15-cv-03308-SEM-TSH # 106-1                 Page 3 of 14



The pa rt
        ies,in a n a g ree d m ot
                                ion,reque st
                                           ed t
                                              he Courtt
                                                      o suspe nd t
                                                                 he d e a d line for

De fe nd a nt
            sto m ove t
                      o d e ce rt
                                ify,st
                                     ating t
                                           ha tt
                                               he not
                                                    ice e ncoura g e d opt
                                                                         -in Pla int
                                                                                   iffst
                                                                                       o

respond wit
          hin 6
              0d a ys,orb yDe ce m b e r11,2017.
                                               2 (d /e 56
                                                        ).The Courtg ra nt
                                                                         ed t
                                                                            ha tm ot
                                                                                   ion

a nd ord e red t
               he pa rt
                      ies t
                          o file a proposed sche d ule for b riefing colle ct
                                                                            ive a ct
                                                                                   ion

d e ce rt
        ifica t
              ion b y Ja nua ry 18,2018. Te xtO rd e r,O ct
                                                          ob e r18,2017. The pa rt
                                                                                 iesla t
                                                                                       er

sub m it
       te d a sche d ule t
                         ha twa sa pprove d b yt
                                               he Court
                                                      ,b utsub se que nt
                                                                       lyreque st
                                                                                e d a not
                                                                                        he r

a d just
       m e ntt
             othe b riefing sche d ule .(d /e 84).In t
                                                     ha tm ot
                                                            ion,b ot
                                                                   h pa rt
                                                                         iesa cknowle d g e d

"t
 he ne e d t
           o pe rm itsufficientt
                               im e t
                                    o cond uctd iscove ry a nd ob t
                                                                  a in t
                                                                       ra nscript
                                                                                s of

d e posit
        ionst
            o b e use d in t
                           he colle ct
                                     ive a ct
                                            ion d e ce rt
                                                        ifica t
                                                              ion proce e d ing s.
                                                                                 " Id. ¶ 4. The

Courtg ra nt
           ed t
              he m ot
                    ion (Te xtO rd e r,April 20,2018),b utt
                                                          he pa rt
                                                                 iesa g a in ne e d e d

a d d it
       iona lt
             im e t
                  o cond uctwrit
                               te n a nd ora ld iscove ryrela t
                                                              ed t
                                                                 o d e ce rt
                                                                           ifica t
                                                                                 ion.(d /e 85).

        Thus,on M a y 2,2018,t
                             he pa rt
                                    iessub m it
                                              te d a furt
                                                        he rpropose d d e ce rt
                                                                              ifica t
                                                                                    ion

d iscove ry a nd b riefing sche d ule which d iscusse d t
                                                        he st
                                                            atusof writ
                                                                      te n d iscove ry a nd

d e posit
        ionsof t
               he opt
                    -in pla int
                              iffs.Id. The Courtg ra nt
                                                      ed t
                                                         he m ot
                                                               ion in a M a y4,2018Te xt

O rd e r,a nd t
              he pa rt
                     iest
                        he n proce e d e d t
                                           o com ple t
                                                     e d e posit
                                                               ionsof t
                                                                      he opt
                                                                           -in pla int
                                                                                     iffsa nd

b rief t
       he issue of d e ce rt
                           ifica t
                                 ion of t
                                        he colle ct
                                                  ive a ct
                                                         ion,wit
                                                               hthe fina lb rief (De fe nd a nt
                                                                                              s'

Re ply) file d on Aug ust17,2018. (d /e 86
                                         ,d /e 93,d /e 97). The b riefing reg a rd ing

d e ce rt
        ifica t
              ion of t
                     he colle ct
                               ive a ct
                                      ion focuse d on whe t
                                                          he rPla int
                                                                    iff Aha d a nd t
                                                                                   he t
                                                                                      hree opt
                                                                                             -




2The pa rtie snot  ed tha tDe c e m b e r11,2017 wa snota d e a d line b utra t
                                                                              he rwa st
                                                                                      he d a t
                                                                                             e b y which opt
                                                                                                           -in
pla int
      iffswe re e nc oura g e d t
                                o re ply.(d /e 56,p.5n.1)


                                                      3
      3:15-cv-03308-SEM-TSH # 106-1               Page 4 of 14



in Pla int
         iffsa re "sim ila rlysit
                                ua t
                                   ed ,
                                      "a nd t
                                            he d iscove rycond uct
                                                                 e d wit
                                                                       h respe ctt
                                                                                 o a llfour

Pla int
      iffswa se xt
                 e nsive lycit
                             ed t
                                hroug hout
                                         .See generally (d /e 86
                                                               ,d /e 86
                                                                      -1,d /e 97).

       The loca lne wspa pe rpub lishe d a rt
                                            icle sreg a rd ing t
                                                               hisca se on O ct
                                                                              ob e r13,2016
                                                                                          ,

O ct
   ob e r28,2017,a nd Fe b rua ry10,2018.Exhib itA. The SIU Schoolof M e d icine we b sit
                                                                                        e

provid e s,in pa rt
                  ,the following inform a t
                                          ion reg a rd ing Dr.Ba ue r:

       Dr.Ca rolBa ue risProfe ssora nd Cha irof t          he Division of O tola ryng olog y.She
       spe cia lize sin chronic d ise a se sof t  he e a ra nd d irect
                                                                     st he SIU Cochle a rIm pla nt
       prog ra m a nd H e a ring a nd Ba la nce Ce nt       e ra tSIU Schoolof M e d icine .She
       le a d sa t  e a m of he a ring profe ssiona lsin t    he Ce nt e rwho a re d e d ica t
                                                                                             ed to
       e nha ncing t    he he a ring ,spe e ch a nd la ng ua g e opport  unit
                                                                            iesfort he pe ople of
       ce nt  ra la nd sout he rn Illinois.

       Dr.Ba ue rrece ive d he rm e d ica ld e g ree from t
                                                          he U nive rsit  yof Iowa Colle g e of
       M e d icine in Iowa Cit  y in 1989 a nd com ple t      e d resid e ncy t ra ining a tt
                                                                                            he
       U nive rsity of Iowa a nd a fe llowship in N e urot       olog y a tBa ylorColle g e of
       M e d icine in H oust on.She joine d t      he Division of O t   ola ryng olog y a tSIU
       Schoolof M e d icine in 1995a nd wa sa ppoint      e d Cha irof t  he d ivision in 2014.
       …

Exhib itB.

   2. Applica b le La w

       In a colle ct
                   ive a ct
                          ion,
                             the pot
                                   e nt
                                      ia lpla int
                                                iffsm ustrece ive "a c c ura t
                                                                             e a nd tim e lynot
                                                                                              ice

c onc e rning t
              he pe nd e nc y of t
                                 he colle c t
                                            ive a c tion,so t
                                                            ha tt
                                                                he y ca n m a ke inform e d

d e c isionsa b outwhe t
                       he rt
                           o pa rt
                                 icipa t
                                       e." Hoffmann-La Roche Inc. v. Sperling,493 U .
                                                                                    S.165,

170,
   110S.Ct
         .482,
             486,
                107L.Ed .2d 480(1989).45d a ysha sb e e n he ld to b e a n a ppropria t
                                                                                      e

pe riod "g ive n t
                 ha tt
                     he N ot
                           ice sof Conse ntform sm ustb e m a ile d a nd t
                                                                         he opt
                                                                              -in pla int
                                                                                        iffs

m ustc onsid e rwhe t
                    he rt
                        he y wish to join t
                                          hisla wsuit
                                                    ,m a ke a n inform e d d e c ision,a nd



                                                   4
      3:15-cv-03308-SEM-TSH # 106-1             Page 5 of 14



re t
   urn the N ot
              ice of Conse ntform sa llin a tim e ly m a nne rwit
                                                                hin the spe c ifie d tim e

fra m e .
        " Blake v. Batmasian,208F.Supp.3d 1292,1294(S.
                                                     D.Fla .2016).

       "The FLSA d oe snotspe cifywhe n a pe rson m ustoptin t
                                                             o a colle ct
                                                                        ive a ct
                                                                               ion.The

courtse t
        stha td e a d line .
                           " Kitagawa v. Drilformance,LLC,2018 W L 6
                                                                   90835,a t*1 (S.
                                                                                 D.Te x.

Fe b .1,2018) (cit
                 ing 29 U .
                          S.C.§§ 216
                                   (b ),255,256
                                              )."N ord oe st
                                                           he FLSA provid e a st
                                                                               a nd a rd

forcourt
       sto d e cid e whe t
                         he rt
                             o includ e opt
                                          -in pla int
                                                    iffswho file conse ntform sa ft
                                                                                  e rt
                                                                                     he

court
    -im pose d d e a d line .
                            "Id. "Court
                                      sha ve b roa d d iscret
                                                            ion t
                                                                od et
                                                                    e rm ine whe t
                                                                                 he rt
                                                                                     o pe rm it

la t
   e opt
       -in file rst
                  o join a colle ct
                                  ive a ct
                                         ion.
                                            " Id. "Alt
                                                     houg ht
                                                           he ca se la w on t
                                                                            hisissue iswid e -

ra ng ing ,court
               sha ve g e ne ra llyd e cid e d t
                                               he que st
                                                       ion b yb a la ncing va riouscom b ina t
                                                                                             ionsof

t
he following fa ct
                 ors:(1) whe t
                             he r'
                                 g ood ca use 'e xist
                                                    sfort
                                                        he la t
                                                              e sub m issions;(2) prejud ice

t
othe d e fe nd a nt
                  ;(3) how long a ft
                                   e rt
                                      he d e a d line pa sse d t
                                                               he conse ntform swe re file d ;(4)

jud icia le conom y;a nd (5) t
                             he rem e d ia lpurpose sof t
                                                        he FLSA.
                                                               "Ruggles v. Wellpoint, Inc.,6
                                                                                           87

F.Supp.2d 30,37 (N .
                   D.N.
                      Y.2009).See also Kitagawa,2018 W L 6
                                                         90835,a t*1 (cit
                                                                        ing ca se s).

Ea chfa ct
         orisd iscusse d b e low.

   3. Arg um e nt

       Pla int
             iff Ca rolBa ue r'
                              sEqua lPa yActcla im should b e d ism isse d ,wit
                                                                              houtprejud ice .

Allowing he rt
             o rem a in in t
                           hisca se a tt
                                       hisjunct
                                              ure prejud ice sDe fe nd a nt
                                                                          sa nd would result

in d e la yin t
              he ca se . Conve rse ly,d ism issa lfrom t
                                                       hisca se in no wa yprejud ice sBa ue r.The

a pplica b le fa ct
                  orsfa vord isa llowing Ba ue r'
                                                sa d d it
                                                        ion a nd d ism issa lof he rcla im .The Court

should ,in it
            sd iscret
                    ion,d ism issBa ue rfrom t
                                             he ca se wit
                                                        houtprejud ice .



                                                 5
      3:15-cv-03308-SEM-TSH # 106-1             Page 6 of 14



A.The re isno "g ood ca use "forBaue r'
                                      sla t
                                          e conse nt
                                                   .

          The N ot
                 ice wa sse nton O ct
                                    ob e r12,2017 a nd e ncoura g e d pot
                                                                        e nt
                                                                           ia lpla int
                                                                                     iffst
                                                                                         o

respond wit
          hin 6
              0d a ys.O pt
                         -in Pla int
                                   iffsRa kinic a nd Va ssile va prom pt
                                                                       lyprovid e d t
                                                                                    he ir

conse ntform sin O ct
                    ob e r2017. Rot
                                  ond o'
                                       sconse ntform wa sfile d out
                                                                  sid e t
                                                                        he 6
                                                                           0-d ay

wind ow,b utwa ssub m it
                       te d wit
                              hin t
                                  hree m ont
                                           hsa ft
                                                e rt
                                                   he N ot
                                                         ice wa sse nt
                                                                     ,on Ja nua ry5,

2018.Ba ue rwa se m ploye d b yDe fe nd a nt
                                           slong b e fore a nd d uring t
                                                                       he e nt
                                                                             ire pe nd e ncyof

t
hisla wsuit
          . Exhib itB (she joine d SIU -
                                       SO M in 1995a nd ha sworke d t
                                                                    he re cont
                                                                             inuously

since .
      )     The a rt
                   icle s pub lishe d in t
                                         he Spring field ne wspa pe r d iscusse d t
                                                                                  he Court
                                                                                         's

cond it
      iona lcolle ct
                   ive a ct
                          ion ce rt
                                  ifica t
                                        ion a nd t
                                                 he opport
                                                         unit
                                                            yforot
                                                                 he rst
                                                                      o join t
                                                                             he la wsuit

(O ct
    ob e r28,2017a rt
                    icle ) a swe lla st
                                      he fa ctt
                                              ha tRa kinic,Va ssile va ,and Rot
                                                                              ond o ha d joine d

t
he ca se (Fe b rua ry10,2018a rt
                               icle ).Exhib itA.U nd e rt
                                                        he se circum st
                                                                      a nce s,De fe nd a nt
                                                                                          sa re

una wa re of a ny"g ood ca use "t
                                ha twould just
                                             ifyBa ue rwa it
                                                           ing ne a rly11 m ont
                                                                              hsa ft
                                                                                   e rt
                                                                                      he

N ot
   ice wa sse ntt
                o file he rconse ntform .

B.Defe nd ant
            sa re pre jud ice d if Ba ue risallowe d t
                                                     o optin.

          Aft
            e ra sufficienta m ountof t
                                      im e ha d pa sse d from t
                                                              he N ot
                                                                    ice ,writ
                                                                            te n d iscove rya nd

d e posit
        ionswe re cond uct
                         e d wit
                               hrespe ctt
                                        othe t
                                             hree opt
                                                    -in Pla int
                                                              iffs.Ba ue r,howe ve r,d id

notfile he rconse ntform unt
                           ilt
                             wo we e ksafter t
                                             he fina lb rief on t
                                                                he issue of d e ce rt
                                                                                    ifica t
                                                                                          ion

wa sfile d . (d /e 97) (reply b rief file d Aug ust17,2018);(d /e 99) (Ba ue rconse ntform file d

Aug ust31,2018).Asnot
                    e d a b ove ,t
                                 he d e ce rt
                                            ifica t
                                                  ion b riefing relied upon t
                                                                            he d e posit
                                                                                       ions

of Aha d a nd t
              he t
                 hree opt
                        -in Pla int
                                  iffs. O f course ,b e ca use of he rprocra st
                                                                              ina t
                                                                                  ion,no



                                                 6
      3:15-cv-03308-SEM-TSH # 106-1                Page 7 of 14



d iscove ry ha st
                a ke n pla ce wit
                                h respe ctt
                                          o Ba ue r,a nd t
                                                         he d e ce rt
                                                                    ifica t
                                                                          ion b riefing d id not

d iscusshe rcircum st
                    a nce s.

        If Ba ue risa llowe d t
                              o join t
                                     he ca se a tt
                                                 hisjunct
                                                        ure,ad d it
                                                                  iona ld iscove rywould ne e d

t
o b e cond uct
             e d ,a nd t
                       he d e ce rt
                                  ifica t
                                        ion b riefing would ne e d t
                                                                   o supple m e nt
                                                                                 e d . Att
                                                                                         he

se cond st
         e pof ce rt
                   ifica t
                         ion,t
                             he Courtist
                                       o cond ucta "st
                                                     ring e ntinquiry"a st
                                                                         o whe t
                                                                               he rt
                                                                                   he

na m e d Pla int
               iff a nd t
                        he opt
                             -in Pla int
                                       iffsa re,in fa ct
                                                       ,"sim ila rlysit
                                                                      ua t
                                                                         e d "a srequired b yt
                                                                                             he

FLSA.Weil v. Metal Techs., Inc.,260F.Supp.3d 1002,1020(S.
                                                        D.Ind .2017).In it
                                                                         sb rie fing ,

De fe nd a nt
            s ha ve a lre a d y c om pa re d t
                                             he positions,a c a d e m ic c om pe nsa tion,c linica l

c om pe nsa tion,a nd ot
                       he rc ircum st
                                    a nc e sof Aha d ,Ra kinic,V a ssile va ,a nd Rot
                                                                                    ond o t
                                                                                          o

d e m onst
         ra t
            etha tt
                  he ya re not"sim ila rlysit
                                            ua t
                                               ed .
                                                  "

        If Ba ue rjoinst
                       he c a se ,t
                                  he d e c e rt
                                              ifica t
                                                    ion a na lysiswould notb e c om ple t
                                                                                        e wit
                                                                                            hout

e xa m ina tion in furt
                      he r b rie fing of he r writt
                                                  e n d isc ove ry re sponse s,he r d e position

t
e st
   im ony,a nd pe rt
                   ine ntd oc um e nt
                                    ation re g a rd ing he rc ircum st
                                                                     a nc e sso t
                                                                                ha tshe t
                                                                                        oo

c ould b e c om pa re d t
                        othe ot
                              he rPla int
                                        iffs. Thiswould like ly d e la y t
                                                                         he d e c e rt
                                                                                     ifica tion

d e c ision forse ve ra l m ont
                              hs. De fe nd a nt
                                              swould b e pre jud ice d b e c a use t
                                                                                   he y a lre a d y

c om ple t
         e d writ
                te n a nd ora ld iscove ryon t
                                             hissub je c ta nd d ra ft
                                                                     ed t
                                                                        he irb rie fing b a se d on

t
ha td iscove ry. De fe nd a nt
                             swilla lso inc ursig nifica nta d d it
                                                                  iona lfe e sa nd e xpe nse st
                                                                                              o

c ond uc tt
          he furt
                he rd iscove ry a nd pre pa re a d d itiona lb rie fing . A d e la y in t
                                                                                        he Court
                                                                                               's

ruling on d e c e rt
                   ifica tion of t
                                 he c olle c t
                                             ive a c tion a lso pre jud ice sDe fe nd a nt
                                                                                         s.




                                                   7
      3:15-cv-03308-SEM-TSH # 106-1            Page 8 of 14



       The sub st
                a nt
                   ia lpre jud ice t
                                   o De fe nd a nt
                                                 sb ya llowing Ba ue rt
                                                                      o join a sa Pla int
                                                                                        iff a t

t
hisla te d a t
             e c ont
                   ra st
                       sse ve re lywit
                                     hthe e ffe c ton Ba ue rif she isnota llowe d t
                                                                                   o join.Ba ue r

isnotpre jud ice d a ta llif he rc la im isd ism isse d wit
                                                          houtpre jud ice .She isfre e t
                                                                                       o file he r

own la wsuitt
            o pursue a ny c la im sshe b e lie ve sshe ha s. The N ot
                                                                    ice it
                                                                         se lf spe c ifica lly

a d vise d Ba ue rt
                  ha t"if you d o notjoin t
                                          hisa c t
                                                 ion,you willnotb e b ound b ya nyruling ,

fa vora b le orunfa vora b le . If you d e c id e nott
                                                     o join t
                                                            hisa c tion,you a re fre e t
                                                                                       o pursue

Equa lPa y Ac tc la im son yourown.
                                  " (d /e 32-
                                            1,p.4). She lose snot
                                                                hing b y t
                                                                         he Court

d isa llowing he rjoind e r.Ba ue r'
                                   ssig nifica ntd e la yin a t
                                                              te m pt
                                                                    ing t
                                                                        o join t
                                                                               hisa ct
                                                                                     ion should

resultin he rb e ing required t
                              o file he rown se pa ra t
                                                      e la wsuitif she wa nt
                                                                           sto proce e d wit
                                                                                           hhe r

cla im .Accord ing ly,t
                      hisfa ct
                             orfa vorsd ism issa lof Ba ue r.

C.Ba ue rd id notsub m ithe rconse ntform in a t
                                               im e lyfa shion.

       As d iscusse d a b ove ,pot
                                 e nt
                                    ia l pla int
                                               iffs in a colle ct
                                                                ive a ct
                                                                       ion should b e g ive n

sufficientt
          im e t
               o consid e rt
                           he N ot
                                 ice a nd m a ke a n inform e d d e cision a st
                                                                              o whe t
                                                                                    he rt
                                                                                        o

pa rt
    icipa t
          e ,a nd 45d a ysha sb e e n found t
                                            o b e a sufficientpe riod forpot
                                                                           e nt
                                                                              ia lpla int
                                                                                        iffst
                                                                                            o

pond e rjoining t
                he suit
                      . Ba ue rha d ple nt
                                         y of t
                                              im e t
                                                   o m a ke a n inform e d d e cision a st
                                                                                         o

whe t
    he rt
        o join t
               hisca se . W hile t
                                 he re wa sno d e a d line ,t
                                                            he N ot
                                                                  ice e ncoura g e d pot
                                                                                       e nt
                                                                                          ia l

pla int
      iffst
          o respond wit
                      hin 6
                          0d a ys,orb ym id -
                                            De ce m b e r2017.(d /e 32-
                                                                      1,p.4) Asnot
                                                                                 ed

a b ove ,Rot
           ond o joine d t
                         he ca se justout
                                        sid e t
                                              he 6
                                                 0-d a ype riod ,on Ja nua ry5,2018 (d /e 79),

b utDe fe nd a nt
                sd id notob je ctb e ca use t
                                            he yha d notb e e n prejud ice d a tt
                                                                                ha tpoint
                                                                                        .10m ont
                                                                                               hs

a nd 19 d a ys,or46we e ksa nd 1 d a y,or323 d a ysa ft
                                                      e rt
                                                         he N ot
                                                               ice wa sse ntiswe llpa stt
                                                                                        he



                                               8
      3:15-cv-03308-SEM-TSH # 106-1               Page 9 of 14



pe riod t
        ha tBa ue rne e d e d t
                              o m a ke a n inform e d d e cision a st
                                                                    o whe t
                                                                          he rt
                                                                              o optin a sa Pla int
                                                                                                 iff.

In t
   he m e a nt
             im e ,t
                   he ca se proce e d e d on t
                                             he issue of colle ct
                                                                ive a ct
                                                                       ion d e ce rt
                                                                                   ifica t
                                                                                         ion.Ba ue r'
                                                                                                    s

unne ce ssa rilyt
                a rd yfiling of he rconse ntform fa vorhe rd ism issa l.

D.Jud icia le conom yfavorsd ism issalof Bauer.

       Ba ue rm a ya rg ue t
                           ha the rfiling a se pa ra t
                                                     e la wsuitd oe snotfa vorjud icia le conom y

whe n she could inst
                   e a d join t
                              hisla wsuit
                                        .Itd oe snotprom ot
                                                          e jud icia le conom y,howe ve r,

t
o a llow a not
             he rpla int
                       iff t
                           o join a colle ct
                                           ive a ct
                                                  ion ne a rly11 m ont
                                                                     hsa ft
                                                                          e rt
                                                                             he N ot
                                                                                   ice wa s

se nt
    . Itd oe snotprom ot
                       e jud icia le conom y t
                                             o require a d d it
                                                              iona ld iscove ry on a sub je ct

whe re d iscove ry ha sa lrea d y b e e n com ple t
                                                  e d a st
                                                         o fourPla int
                                                                     iffs. Itd oe snotprom ot
                                                                                            e

jud icia le conom yt
                   o require a d d it
                                    iona lb riefing on a t
                                                         opic t
                                                              ha tha sa lrea d yb e e n fullyb riefe d

a nd isripe ford e cision b yt
                             he Court
                                    .

       M oreove r,itd oe snotprom ot
                                   e jud icia le conom y t
                                                         o a llow Ba ue rt
                                                                         o join t
                                                                                he ot
                                                                                    he r

Pla int
      iffswhe re none is"sim ila rly sit
                                       ua t
                                          e d " in a ny e ve nt
                                                              . Eve n only consid e ring t
                                                                                         he

inform a t
         ion from t
                  he SIU School of M e d icine '
                                               swe b sit
                                                       e ,ita ppe a rst
                                                                      ha tBa ue risnot

"sim ila rlysit
              ua t
                 e d "t
                      o a nyot
                             he rPla int
                                       iff.

       Ba ue risa Profe ssora nd t
                                 he Cha irof t
                                             he Division of O t
                                                              ola ryng olog y.Exhib itB.N o

ot
 he rPla int
           iff isa Division Cha ira nd no ot
                                           he rPla int
                                                     iff worke d in t
                                                                    hisDivision. Ba ue r

"spe cia lize sin chronic d ise a se sof t
                                         he e a ra nd d irect
                                                            sthe SIU Cochle a rIm pla ntprog ra m a nd

H e a ring a nd Ba la nce Ce nt
                              e ra tSIU Schoolof M e d icine .
                                                             "Id. Thisisa d iffe rentspe cia lt
                                                                                              ytha n




                                                  9
      3:15-cv-03308-SEM-TSH # 106-1              Page 10 of 14



a nyot
     he rPla int
               iff a nd ,t
                         he refore,Ba ue r'
                                          sa ct
                                              ua lwork va riesfrom a llot
                                                                        he rPla int
                                                                                  iffs,a nd

d iffe rentconsid e ra t
                       ionswould fa ct
                                     orint
                                         o Ba ue r'
                                                  scom pe nsa t
                                                              ion st
                                                                   ruct
                                                                      ure.

       Furt
          he r,Ba ue rwould b e required t
                                         o id e nt
                                                 ify(a nd De fe nd a nt
                                                                      swould b e required t
                                                                                          o

refut
    e) t
       he m a le e m ploye e se a rning hig he rwa g e sfora lle g e d ly pe rform ing e qua lwork

requiring sub st
               a nt
                  ia llysim ila rskill,e ffort
                                             ,a nd responsib ilit
                                                                ies.Cullen v. Ind. Univ. Bd. of

Trustees, 338 F.
               3d 693,698 (7t
                            h Cir.2003). Spe c ifica lly,Ba ue rwould ne e d to id e nt
                                                                                      ify

which m a le physicia nsshe b e lie ve swe re pe rform ing “e qua l work,
                                                                        ” wit
                                                                            h whom she

a lle g e d lysha red a “com m on core of t
                                          a sks” a nd whe re purport
                                                                   e d ly“a sig nifica ntport
                                                                                            ion of

t
he t
   wo job sisid e nt
                   ica l.
                        ” Id.

       Ase xa m ine d in priorb riefing ,
                                        a llPla int
                                                  iffsha ve e a cha lrea d yid e nt
                                                                                  ified d iffe rentse t
                                                                                                      s

of cla im e d com pa ra t
                        orphysicia ns. (d /e 86
                                              -1,p.13-
                                                     17);(d /e 97,p.12-
                                                                      13). Due t
                                                                               o Ba ue r'
                                                                                        s

d issim ila rposit
                 ion a scom pa red t
                                   o a llot
                                          he rPla int
                                                    iffs,she a lm ostce rt
                                                                         a inlywould id e nt
                                                                                           ifya

d iffe rentse tof com pa ra t
                            orphysicia nst
                                         ha n t
                                              he ot
                                                  he rPla int
                                                            iffs.

       Arg ua b ly,Division Cha irsa ta m e d ica lschool,like “[t
                                                                 ]he job sof t
                                                                             he m a na g e rsof t
                                                                                                he

d iffe rentpa rksin t
                    he spra wling Ind ia na polispa rk syst
                                                          em ,
                                                             ” a re nott
                                                                       ruly t
                                                                            he "prope r

d om a in of t
             he Equa lPa yAct
                            "b e ca use t
                                        he Divisions,like t
                                                          he pa rks,"a re so d iffe rentfrom

one a not
        he r.
            " Sims-Fingers v. City of Indianapolis,493 F.
                                                        3d 76
                                                            8,771–72 (7t
                                                                       h Cir.2007).This

pointa sid e ,only one ot
                        he rPla int
                                  iff id e nt
                                            ified a Division Cha ira sa cla im e d com pa ra b le

physicia n.See (d /e 86
                      -1,p.14) (Va ssile va ,who d id nothold a nya d m inist
                                                                            ra t
                                                                               ive posit
                                                                                       ion,

id e nt
      ifiesDr.H a ze lrig g ,Cha irof t
                                      he Division of Ca rd iot
                                                             hora cic surg e ry.
                                                                               ) Thus,t
                                                                                      he



                                                 10
      3:15-cv-03308-SEM-TSH # 106-1                Page 11 of 14



a d d it
       ion of Ba ue rwould a d d a fifth se pa ra t
                                                  e setof e vid e nce t
                                                                      othe ca se ,ag a in d e fe a t
                                                                                                   ing t
                                                                                                       he

purpose of a "colle ct
                     ive a ct
                            ion.
                               "

        Proc e e d ing a sa c olle c t
                                     ive a c t
                                             ion,a nd a llowing Ba ue rt
                                                                       o join t
                                                                              he c olle c t
                                                                                          ive a c t
                                                                                                  ion,

would re sultin five sim ult
                           a ne ousb utse pa ra t
                                                etria lswhe re a llfive Pla intiffswould ha ve

t
o se pa ra tely prove t
                      he d e t
                             a ilsof he rind ivid ua ljob a nd t
                                                               he d e t
                                                                      a ilsof t
                                                                              he purport
                                                                                       ed

“e qua l” job sof five d iffe re ntse t
                                      sof m a le e m ploye e s.De fe nd a nt
                                                                           swould ne e d t
                                                                                         o offe ra

unique se tof e vid e nc e fore a c h of t
                                         he five Pla int
                                                       iffsa spa rtof the ird e fe nse ,inc lud ing a ll

t
he c ircum st
            a nc e s surround ing         the b a c kg round , c re d e nt
                                                                         ia ls, hiring , job     d ut
                                                                                                    ie s,

pe rform a nc e ,a nd c om pe nsa tion of e ve ryPla int
                                                       iff and e ve rya lle g e d c om pa ra t
                                                                                             orfore a c h

Pla intiff,which a lre a d y we re a ll d iffe re ntwit
                                                      hthe e xisting Pla intiffs,a nd a not
                                                                                          he r

se pa ra t
         e g roupwould b e a d d e d forBa ue r.

        “De c e rt
                 ifying a c olle c tive a c tion isa ppropria te,howe ve r,whe n a juryt
                                                                                       ria lwould

c onsistof a la rg e num b e rof se pa ra t
                                          e m ini-
                                                 tria lsa nd would c onsum e sig nifica ntjud icia l

t
im e a nd re source s.
                     ” Reed v. County of Orange,266F.
                                                    R.D.446,462 (C.
                                                                  D.Ca l.2010).Thus,

a llowing Ba ue rt
                 o proc e e d a sa n opt
                                       -in Pla int
                                                 iff a nd a d d ing a not
                                                                        he rse pa ra te m ini-
                                                                                             tria l

t
othe c a se which would c onsum e a d d itiona ljud icia ltim e a nd re source s(whe n t
                                                                                       he t
                                                                                          ria l

issuppose d t
            o proc e e d on a "c olle c t
                                        ive "b a sis) d oe snotprom ot
                                                                     e jud icia le c onom y,a nd

t
hisfa c t
        ora lso support
                      sd ism issa lof Ba ue r.




                                                   11
      3:15-cv-03308-SEM-TSH # 106-1               Page 12 of 14



E.The re m e d ia lpurpose of t
                              he FLSA d oesnotove rcom e t
                                                         he ot
                                                             he rfact
                                                                    ors.

        "The FLSA isrem e d ia lin na t
                                      ure a nd m ustb e const
                                                            rue d t
                                                                  o e ffe ctCong ress'purpose

t
o prot
     e ctt
         he na t
               ion'
                  sworke rs.
                           " Villareal v. El Chile, Inc.,776F.Supp.2d 778,784(N .
                                                                                D.Ill.

2011)."H owe ve r,ne it
                      he rt
                          he rem e d ia lpurpose sof t
                                                     he FLSA,nort
                                                                he int
                                                                     e rest
                                                                          sof jud icia l

e conom y,would b e a d va nce d if we we re t
                                             o ove rlook fa ct
                                                             swhich g e ne ra llysug g e stt
                                                                                           ha ta

colle ct
       ive a ct
              ion isim prope r.
                              " West v. Border Foods, Inc.,2006W L 1892527,a t*7 (D.M inn.

July 10,2006
           ). M oreove r,t
                         he purpose of a “c olle c t
                                                   ive a c tion” ist
                                                                   o pre se nt“c olle c t
                                                                                        ive

e vid e nc e ” “on a c la ss-wid e b a sis” a nd t
                                                 o “pe rform a uniform a na lysison the e ntire c la ss”

“wit
   houtind ivid ua lize d e vid e nc e .
                                       ” Blair, 2018W L1523101,a t*21-
                                                                     23,27.

        H e re ,Ba ue risnot"sim ila rlysit
                                          ua t
                                             e d "t
                                                  o a nyot
                                                         he rPla intiff;no t
                                                                           wo Pla intiffsa re

"sim ila rlysit
              ua t
                 ed ;
                    "the Pla int
                               iffsc a nnotuse "c olle c t
                                                         ive e vid e nc e ""on a c la sswid e b a sis"

t
o at
   te m ptt
          o prove t
                  he irc la im s;a nd t
                                      he re isno wa yt
                                                     o "pe rform a uniform a na lysison

t
he e nt
      ire c la ss""wit
                     houtind ivid ua lize d e vid e nc e .
                                                         " The propose d a d d ition of Ba ue ra sa

Pla intiff only se rve st
                        o re inforce t
                                     he se point
                                               s. Give n t
                                                         ha ta llof t
                                                                    he ot
                                                                        he rfa ct
                                                                                orsfa vor

d ism issa lof Ba ue ra sa Pla int
                                 iff,t
                                     he "rem e d ia lpurpose "of t
                                                                 he FLSA isno b a sist
                                                                                     o a llow he r

t
o rem a in in t
              he ca se ,pa rt
                            icula rlyg ive n t
                                             ha tshe isfree t
                                                            o file he rown se pa ra t
                                                                                    e ca se if she

d e sires.Accord ing ly,
                       the a pplica b le fa ct
                                             orsst
                                                 rong lyfa vord ism issa lof Ba ue rfrom t
                                                                                         hisca se ,

a nd De fe nd a nt
                 s'm ot
                      ion should b e g ra nt
                                           ed .




                                                  12
      3:15-cv-03308-SEM-TSH # 106-1          Page 13 of 14



   4. Conclusion

       W H EREFO RE,De fe nd a nt
                                sre spe c tfully re que stt
                                                          ha tt
                                                              he Courte nt
                                                                         e ra n O rd e r

g ra nt
      ing t
          he irM ot
                  ion t
                      o Dism issO pt
                                   -in Pla int
                                             iff Ba ue r,d ism issing a llcla im sb yDr.Ca rol

A.Ba ue rwit
           houtprejud ice ,a nd g ra nt
                                      ing suc h ot
                                                 he ra nd furt
                                                             he rre lie f in De fe nd a nt
                                                                                         s'

fa vora st
         he Courtd e e m sprope r.

                                           Re spe ct
                                                   fullySub m it
                                                               ted ,

                                           Boa rd of Trust e e sof Southe rn IllinoisU nive rsity
                                           a nd SIU Physicia ns& Surg e ons,Inc.     ,d /b /a SIU
                                           H e a lt
                                                  hca re,De fe nd a nt
                                                                     s

                                           By:/s/ Thomas H. Wilson

Thom a sH .W ilson,#6    202141
H e ple rBroom ,LLC
4340Ace rGrove Drive
Spring field ,IL62711
Ph: 217-     528-
                36 74
Fa x: 217-   528-
                396  4
Em a il:t hw@he ple rb room .com




                                             13
      3:15-cv-03308-SEM-TSH # 106-1               Page 14 of 14



                                      PR O O FO FSER V ICE

        Ihe re b y c e rt
                        ify tha ton O c t  ob e r9,2018,Ic a use d t   o b e e le c t
                                                                                    ronica lly file d t
                                                                                                      he
fore g oing d oc um e ntwit  ht  he Cle rk of t  he Courtusing t    he CM /ECF syst    e m ,which will
se nd not ifica tion of suc h filing (s) t
                                         o a llc ounse lof re c ord .

 M icha e lF.Brown                                  J.Brya n W ood
 DV G LAW PARTN ER LLC                              TH EW O O DLAW O FFICE,LLC
 P.O .Box645                                        303 W .M a d ison St .
 N e e na h,W I54957                                Suite 2650
 Em a il:m b rown@d vg la wpa rtne r.
                                    c om            Chica g o,IL60606
 Attorney for the Plaintiff                         E-m a il:b rya n@jb rya nwood la w.
                                                                                      c om
                                                    Attorney for the Plaintiff

                                                       /s/ Thomas H. Wilson




                                                  14
